EXHIBIT “1”

Executed Notice of Consent & Choice of Attorney Forms for
Christopher Marchiniak and Jermon Randolph
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
DEVERY DAVIS and CLIFTON CIVIL ACTION NO. 4:20-cv-00724
HUMPHREY, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

Plaintiffs,

Vv.

COLLECTIVE ACTION

§

§

§

§

§

§

§

§

§
FIVE OAKS ACHIEVEMENT §
CENTER, LLC d/b/a FIVE OAKS §
ACHIEVEMENT CENTER; §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL §
CENTER, LLC d/b/a NORTH FORK §
EDUCATIONAL CENTER, §
§

Defendants. §

NOTICE OF CONSENT

I, Christopher Marchiniak, hereby consent to sue Whispering Hills Achievement Center,
LLC d/b/a Whispering Hills Achievement Center, and being named as a party Plaintiff to this
Action. I further consent and agree to pursue my claims arising out of unpaid wages under the
Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216. I worked as a Direct Care Staff employee
for Whispering Hills Achievement Center, LLC d/b/a Whispering Hills Achievement Center. I
believe I worked in that job from approximately March 2015 to approximately July 2017. also
consent and agree, if such is necessary, to file this claim on behalf of all others similarly situated.

CHOICE OF ATTORNEY

I hereby designate Washington and Associates, PLLC, of Houston, Texas as my lawyers

to represent me in this lawsuit.

CHRISTOPHER MARCHINIAK

De 2G 42 2dDD

Date
DEVERY DAVIS and CLIFTON

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

CIVIL ACTION NO. 4:20-cv-00724

HUMPHREY, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

Vv.

Plaintiffs,

FIVE OAKS ACHIEVEMENT

ACHIEVEMENT CENTER;
WHISPERING HILLS ACHIEVEMENT
CENTER, LLC d/b/a WHISPERING
HILLS ACHIEVEMENT CENTER; and
NORTH FORK EDUCATIONAL
CENTER, LLC d/b/a NORTH FORK
EDUCATIONAL CENTER,

§
§
§
§
§
8
§
§
:
CENTER, LLC d/b/a FIVE OAKS § COLLECTIVE ACTION
8
§
§
§
§
§
§
§
§

Defendants.

NOTICE OF CONSENT

I, Jermon Randolph, hereby consent to sue Five Oaks Achievement Center, LLC d/b/a Five
Oaks Achievement Center, and being named as a party Plaintiff to this Action. I further consent
and agree to pursue my claims arising out of unpaid wages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 216. I worked as a Direct Care Staff employee for Five Oaks Achievement
Center LLC d/b/a Five Oaks Achievement Center. I believe I worked in that job from
approximately July 2011 to approximately May 2017. I also consent and agree, if such is
necessary, to file this claim on behalf of all others similarly situated.

CHOICE OF ATTORNEY

I hereby designate Washington and Associates, PLLC, of Houston, Texas as my lawyers
to represent me in this lawsuit.

 

 

 
